 Case 3:16-cr-01884-BEN Document 48 Filed 01/19/21 PageID.209 Page 1 of 1



1
2
3
4
5
                             UNITED STATES DISTRICT COURT
6
                           SOUTHERN DISTRICT OF CALIFORNIA
7
     UNITED STATES OF AMERICA,                   Case No.    16-cr-01884-BEN
8
                        Plaintiff,
9                                                ORDER
           v.
10
11   IRMA BELEN TORRES-FELIX,
12                      Defendant.
13
            Upon motion of the defendant for a reduction in sentence under 18 U.S.C. §
14
     3582(c)(1)(A) (ECF No. 44), and after considering the applicable factors provided in
15
     18 U.S.C. §3553(a), and the United States’ non-opposition to the defendant’s motion
16
     (ECF No. 46),
17
            IT IS HEREBY ORDERED that the motion for an order granting
18
     compassionate release is GRANTED. Defendant’s sentence of 87 months in custody
19
     is reduced to time served custodial sentence, effective immediately upon Defendant
20
     completing a 14-day quarantine period and obtaining medical clearance from the BOP
21
     that Defendant is not infected with COVID-19. All other conditions of the Judgment
22
     imposed on May 30, 2017 (ECF No. 37) shall remain in effect.
23
             SO ORDERED.
24   Dated: January 19, 2021
25
26
27
28
